Exhibit 10.17

 

SECOND AMENDED AND RESTATED

CONFIDENTIAL SETTLEMENT AGREEMENT



 

This Second Amended and Restated Confidential Settlement Agreement (“Agreement”)
is made and entered into on September 19, 2017 (the “Settlement Effective Date”)
by and between the undersigned parties, Memory DX, LLC (“Plaintiff”), Amarantus
Bioscience Holdings, Inc. (the “Company”) and Avant Diagnostics, Inc. (“Avant”).
Plaintiff, Avant and the Company are referred to individually as “Party” and
collectively as “Parties” in this Agreement.

 

RECITALS

 

A.  On or about September 16, 2016, Plaintiff filed a lawsuit against the
Company, Amarantus Bioscience, Inc., Amarantus Diagnostics, Inc., Avant
Diagnostics, Inc., Avant Diagnostics Acquisition Corporation, et al
(collectively the “Defendants”) in the Superior Court of the State of Arizona,
County of Maricopa (Case Number CV2016-015026) (the “Action”). On or about
November 4, 2016, Plaintiff filed an Application for Entry of Default with the
Superior Count of the State of Arizona, County of Maricopa. On or about December
14, 2016, a default judgment (the “Default Judgment”) was rendered in Case
Number CV2016-015026 and was entered in Superior Court of the State of Arizona,
County of Maricopa against the Defendants.

 

B.  On or about February 15, 2017, the Parties entered into a Confidential
Settlement Agreement (the “First Agreement”) to fully and finally satisfy the
Default Judgment.

 

C.  On or about May 25, 2017, the Parties amended and restated the First
Agreement (the “Second Agreement”) to fully and finally satisfy the Default
Judgment.

 

D.  The Defendants now wish to amend and restate the Second Agreement to fully
and finally satisfy the Default Judgement and the Plaintiff has agreed to accept
certain consideration in order to fully and finally satisfy their obligations
under the Default Judgment. This Agreement memorializes the Parties’ agreement
regarding their settlement and supersedes the replaces in its entirety the
Second Agreement.

 



 -1- 

 

 

NOW, THEREFORE, in consideration of the terms, conditions, and promises set
forth herein, the sufficiency of which is hereby acknowledged by both Parties,
and incorporating the Recitals set forth above, the Parties agree to amended and
restate the Second Agreement as follows:

 

1.  Consideration by Defendants.

 

1.1.  In consideration for fully satisfying the Default Judgment, Avant will pay
Plaintiff an aggregate of $250,000 (the “Cash Consideration”) as follows: (i) a
payment of $35,000 which has been paid and received by Plaintiff on or prior to
the date hereof, (ii) $3,500 will be paid upon execution of this Agreement,
(iii) $2,000 will be payable on the last calendar day of each month for October
and November 2017, (iv) $5,000 will be payable on the last calendar day of each
month for December 2017 and each of January and February 2018 and (v) $10,000
will be payable on the last calendar day of each month beginning in the month of
March 2018 through the last month in which the Settlement Sum is paid in full.
Notwithstanding the foregoing in this subsection, upon the sale by Avant of its
equity securities in a single offering for aggregate gross proceeds of at least
$7,500,000 (the “Qualified Offering”) after the date of the Agreement, Avant
will pay any remaining amount of the Cash Consideration then outstanding upon
the final closing of such Qualified Offering. The Company will have ten (10)
calendar days to deliver the final payment of the balance owed after the closing
of the Qualified Offering.

 

1.2.  The Plaintiff acknowledges that Avant has issued to Plaintiff 5,000,000
restricted shares of common stock (the “Initial Shares”) of Avant on or prior to
the date of this Agreement as partial consideration for the Default Judgment but
Plaintiff has disputed that the issuance complied with the Agreement. Defendants
agree to reissue the Initial Shares to reflect a correct issue date of May 10,
2017. In addition, Avant will issue to Plaintiff an additional 5,000,000
restricted shares of common stock reflecting an issue date of September 15, 2017
(the “Additional Shares”). Together with the issuance of the corrected Initial
Shares, and the Cash Consideration, the issuance of the Additional Shares
constitutes the remaining consideration (collectively, the “Settlement Sum”) for
the removal of the Default Judgment. Plaintiff agrees that the Additional Shares
certificate may be held by counsel for Defendants in trust until receipt of
proof of the removal of the Default Judgment.

 

1.3.  Upon payment by the Company of the Settlement Sum, Plaintiff shall assign
the License Agreement between Plaintiff and University of Leipzig dated May 22,
2013, as amended, to Avant, as well as also assign the Asset Purchase Agreement
between Plaintiff and Company to Avant.

 


 -2- 

 

 

1.4.  For a period of two years from the date of this Agreement, if the Company
shall determine to file with the Securities and Exchange Commission (the “SEC”),
a registration statement relating to an offering for its own account or the
account of others under the Securities Act or 1933, as amended (the “Securities
Act”) of any of its equity securities (other than on Form S-4 or Form S-8 or
their then equivalents relating to equity securities issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to the Plaintiff written notice of such determination and, if within ten
(10) days after the date of such notice, the Plaintiff shall so request in
writing, the Company shall include in such registration statement all or any
part of Shares that Plaintiff requests to be registered. Subject to the terms of
this Agreement, the Company shall use its commercially reasonable efforts to
keep such registration statement continuously effective under the Securities
Act, until the first to occur of: (A) the date that is one (1) year from the
date the registration statement is declared effective by the SEC and (B) the
date that all Shares covered by such registration statement (i) have been sold,
thereunder or pursuant to Rule 144, or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144 (the “Effectiveness Period”). Notwithstanding the registration
obligations set forth in this Section, if the SEC informs the Company that all
of the Shares cannot, as a result of the application of Rule 415 promulgated
under the Securities Act, be registered for resale on a single registration
statement, the Company agrees to promptly inform Plaintiff and use its
commercially reasonable efforts to file amendments to any registration statement
as required by the SEC, covering the maximum number of Shares permitted to be
registered by the SEC, on Form S-1 or such other form available to register for
resale the Shares; provided, however, that prior to filing such amendment, the
Company shall be obligated to use diligent efforts to advocate with the SEC for
the registration of all of the Shares in accordance with any (i) any
publicly-available written or oral guidance of the SEC staff, or any comments,
requirements or requests of the SEC staff and (ii) the Securities Act
(collectively, “SEC Guidance”), including without limitation, Compliance and
Disclosure Interpretation 612.09. Notwithstanding any other provision of this
Agreement, if the SEC or any SEC Guidance sets forth a limitation on the number
of Shares permitted to be registered on a particular registration statement (and
notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater portion of Shares), unless
otherwise directed in writing by Executive as to its Shares, the number of
Shares to be registered on such Registration Statement will be reduced to such
amount as allowed under SEC Guidance. In the event of a cutback hereunder, the
Company shall give the Executive at least five (5) business days prior written
notice. In the event the Company amends the registration statement in accordance
with the foregoing, the Company will use its commercially reasonable efforts to
file with the SEC, as promptly as allowed by the SEC or SEC Guidance provided to
the Company or to registrants of securities in general, one or more registration
statements on Form S-1 or such other form available to register for resale those
Shares that were not registered on any prior registration statement filed with
the SEC. In addition, if any rights granted pursuant to this Section involves
the inclusion of securities in connection with an underwritten offering, and the
managing underwriter (or, in the case of an offering that is not underwritten,
an investment banker) shall advise the Company that, in its opinion, the number
of securities requested and otherwise proposed to be included on such
registration statement exceeds the number which can be sold in such offering
without adversely affecting the marketability of the offering, the Company will
include in such Registration to the extent of the number which the Company is so
advised can be sold in such offering, first, the securities the Company proposes
to sell for its own account on such registration statement and second, the
Shares of the Plaintiff requesting to be included on such registration statement
and all other securities requested to be included in such registration statement
on a pro rata basis.

 

2.  Entire Consideration. Plaintiff agrees that the Settlement Sum shall
constitute the entire consideration due to it and, when paid and performed, is
in full and complete satisfaction of the Default Judgment, and that Plaintiff
will not seek any further compensation for any other claimed damages, costs, or
attorneys’ fees in connection with the matters encompassed in this Agreement.

 



 -3- 

 

 

3.  Removal of Default Judgment. Within three (3) business days of the issuance
of the Additional Shares, Plaintiff shall take all necessary action to withdraw
the recorded Default Judgment. The Default Judgment shall be set aside without
prejudice and shall provide written evidence of such to the Defendants. Upon a
default by Defendants of its obligations to timely pay the Settlement Sum, in
accordance with the requirements and deadlines as set forth above, after written
notice and five (5) business days to cure said default, Plaintiff will be
entitled to reinstate the Default Judgment. Defendants agree to promptly execute
such documents as are necessary to permit the reinstatement of the Default
Judgment, including a stipulation to reinstate the Default Judgment or other
documents reasonably required to effectuate the terms of this Agreement.

 

4.   Mutual Releases. Effective upon the Settlement Effective Date, and in
consideration of the terms and conditions of this Settlement Agreement, the
Company, on the one hand, and Plaintiff on the other hand, generally, fully and
completely release and forever discharge each other and all of their officers,
employees, stockholders, affiliated entities, agents, representatives,
attorneys, and their respective successors, heirs and assigns, from any and all
claims, demands, obligations, causes of action, damages, and liabilities of
every kind and nature, in law, equity, or otherwise, known or unknown, suspected
or unsuspected, disclosed or undisclosed, contingent or matured, which any of
the Parties now has or had in connection with any actions, omissions or conduct
of any type occurring prior to the Settlement Effective Date, including but not
limited to the matters underlying the Default Judgment, whether based on tort,
contract, indemnification, contribution, subrogation or any other theory of
recovery and whether for compensatory or punitive damages, whether known or
unknown; provided, however, that nothing shall release the rights or claims of
the Parties under this Settlement Agreement.

 

5.  Successors. This Agreement shall be binding upon the Parties, and their
heirs, representatives, executors, administrators, successors, insurers, and
assigns, and shall inure to the benefit of each of the Plaintiff and the
Company, and to their respective representatives, administrators, successors,
and subsequent assignees.

 

6.  No Attorneys’ Fees and Costs. The Parties agree that except as otherwise
stated herein, they shall bear their own respective costs and fees, including
but not limited to attorneys’ fees.

 

7.  Ownership of Claims and Event of Breach. Plaintiff represents that it has
not transferred or assigned, or purported to transfer or assign, to any person
or entity, any judgment or claim described in this Agreement. In the event
Defendants fail to make payment of any portion of the Cash Consideration within
seven (7) calendar days of when any payment is due, Plaintiffs retain the right
to reinstate the Default Judgement and Plaintiff shall have the right to file
suit for breach of this Agreement and/or injunctive relief and, if successful,
be entitled to recovery of all reasonable attorneys’ fees and costs incurred in
the action. In the event, Plaintiff breaches Section 3 of this Agreement,
Plaintiff will immediately pay the Company any portion of the Settlement Sum
received by Plaintiff and Defendants have the right to file suit for breach of
this Agreement and demand damages and/or injunctive relief and, if successful,
be entitled to recovery of all reasonable attorneys’ fees and costs incurred in
the action.

 



 -4- 

 

 

8.  Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Arizona applicable to contracts made and to be performed
entirely within such State.

 

9.  Entire Agreement. This Agreement sets forth the entire agreement between the
Parties and fully supersedes any and all prior agreements and understandings
between the Parties pertaining to the subject matter of this Agreement. The
Parties agree that no change to or modification of this Settlement Agreement
shall be valid or binding unless it is in writing and signed by the Parties.

 

10.  Construing Provisions. The language of all parts in this Agreement shall be
construed as a whole, according to its fair meaning, and not strictly for or
against either Party. Should any provision in this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement, and all remaining
provisions shall remain valid and enforceable. Plaintiff further agrees that in
the event any provision of this Agreement is held to be illegal or
unenforceable, Plaintiff will fully cooperate with the Company to effectuate its
purpose to conform the provision(s) to law.

 

11.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Furthermore, signatures delivered via
facsimile transmission shall have the same force and effect as the originals
thereof.

 

12.  Severability. The various provisions of this Agreement are severable.
Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining parts, terms, or
provisions shall not be affected thereby, and said offending term or provision
shall be deemed severed (i.e. deemed not a part of this Agreement).

 

 -5- 

 

 

Having read the foregoing, having fully understood and agreed to the terms and
provisions of this Agreement, the Parties voluntarily and of their own free will
execute this Agreement.

 



Date: September 19, 2017 /s/ William Gartner   Memory DX, LLC   By:   William
Gartner   Title: Managing Partner     Date: September 19, 2017 /s/ Gerald
Commissiong   Amarantus BioScience Holdings, Inc.   By:   Gerald Commissiong  
Title: CEO      Date: September 19, 2017 /s/ Philippe Goix Avant Diagnostics,
Inc.   By:    Philippe Goix   Title: CEO

 

 

-6-

 

